Citation Nr: 0409764	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  03-08 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of hepatitis C.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart 
of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The appellant is a veteran who served on active duty from February 
1966 to January 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2002 rating 
decision by the Department of Veterans Affairs (VA), Regional 
Office (RO) in Waco, TX, which, among other things, denied service 
connection for residuals of hepatitis.  The veteran appealed the 
hepatitis determination.  In September 2003 the veteran was 
afforded a travel board hearing.  A transcript of the hearing is 
of record.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became law.  
Regulations implementing the VCAA have been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in this 
case.  

Under VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and a duty to assist the 
veteran in obtaining evidence necessary to substantiate the claim.  
In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims provided guidance 
regarding notice requirements under the VCAA, including that the 
veteran should be specifically notified as to what he needs to 
substantiate his claims and of his and VA's respective 
responsibilities with regard to claims development.  Here the 
veteran was adequately notified of the VCAA in correspondence 
dated in October 2001.  The Board notes that the October 2001 VCAA 
letter was sent to the veteran prior to the February 2002 rating 
decision from which the present appeal arises.  See Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004).

In September 1998 the veteran had a liver transplant.  During an 
August 2001 VA examination the examiner opined that the veteran's 
"hepatitis was mostly due to his alcoholism with secondary 
alcoholic hepatitis and cirrhosis."  The examiner further stated 
that most likely the blood transfusion that he had in Vietnam is 
not the cause for his cirrhosis and alcoholic hepatitis.  

The veteran is service connected for post-traumatic stress 
disorder (PTSD).  He indicated during his September 2003 hearing 
that he probably resorted to alcoholism to relieve his PTSD.  He 
also stated that he receives treatment for PTSD through a support 
group for transplant patients.  

Accordingly, this matter is REMANDED to the RO for the following:

1.  The RO should ask the veteran to identify any medical records 
pertaining to his treatment for PTSD from August 2001 to the 
present.  The veteran should indicate the names and addresses of 
all medical providers.  The RO is to obtain the records and 
associate them with the claims folder.  

2.  The veteran should be afforded a VA psychiatric examination to 
determine the etiology of the issue on appeal. All necessary tests 
and studies should be accomplished and all clinical findings 
should be reported in detail. The examiner should express an 
opinion as to the likelihood of a relationship, direct or 
otherwise, between the veteran's alcoholism and his service-
connected PTSD.  The veteran's claim folder must be available to, 
and reviewed by, the examiner in conjunction with the examination.  
The examiner should explain the rationale for any opinion given.  

3.  Upon completion of the requested actions, the issue on appeal 
should be readjudicated taking into consideration all of the 
evidence of record.  Thereafter, if the claim remains denied, the 
case should be returned after compliance with requisite appellate 
procedures to include an issuance of a supplemental statement of 
the case.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





